[Cite as USA Parking Sys. v. Ohio Dept. of Transp., 2009-Ohio-7180.]


                                      Court of Claims of Ohio
                                                                                    The Ohio Judicial Center
                                                                            65 South Front Street, Third Floor
                                                                                       Columbus, OH 43215
                                                                             614.387.9800 or 1.800.824.8263
                                                                                        www.cco.state.oh.us




USA PARKING SYSTEMS

       Plaintiff

       v.

OHIO DEPARTMENT OF TRANSPORTATION

       Defendant

        Case No. 2009-08063-AD

Deputy Clerk Daniel R. Borchert

ENTRY OF DISMISSAL

        {¶ 1} On October 8, 2009, this court issued an entry ordering plaintiff entity to
obtain counsel to proceed with this claim, to file a notice of appearance, and an
amended complaint with this court. Plaintiff entity was also ordered to submit the $25
filing fee or a poverty statement or face dismissal of the claim. Upon review, plaintiff
entity has failed to comply with the court orders.                     Therefore, plaintiff’s action is
DISMISSED, without prejudice, pursuant to Civ.R. 41. The court shall absorb the costs
of this case




                                                  ________________________________
                                                  DANIEL R. BORCHERT
                                                  Deputy Clerk
Entry cc:

USA Parking Systems
1325 Carnegie Avenue
Case No. 2009-08063-AD          -2-   ENTRY




Case No. 2009-08063-AD          -2-   ENTRY



Cleveland, Ohio 44115

DRB/laa
Filed 12/2/09
Sent to S.C. reporter 3/18/10